Case 4:19-cr-00254-ALM-KPJ Document 45 Filed 07/01/20 Page 1 of 2 PageID #: 93



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA,                             §
                                                      §
                                                      §
vs.                                                   §
                                                      § Case No. 4:19-cr-00254
CRAIG BEASON                                          §
                                                      §
         Defendant.                                   §

                   UNOPPOSED MOTION TO CONTINUE SENTENCING

TO THE HONORABLE UNITED STATES DISTRICT JUDGE AMOS MAZZANT:

         NOW COMES, CRAIG BEASON, by and through his counsel, Scott H. Palmer, hereby

moves this Court for an order to continue sentencing and would show unto the Court the following.

      1. Sentencing is currently set for July 22, 2020.

      2. Counsel for defendant respectfully requests sentencing be continue because counsel for

 defendant will be on a pre-paid vacation with his family from July 15, 2020 until August 9,

 2020.

      3. Defendant asks that sentencing be rescheduled for the week of August 24, 2020 through

September 4, 2020.

      4. The continuance will create no hardships on either party.

      5. The Government is unopposed to this motion.

          WHEREFORE, PREMISES CONSIDERED, Craig Beason defendant, respectfully

 requests this Honorable Court to issue an order continuing the current sentencing.
 Case 4:19-cr-00254-ALM-KPJ Document 45 Filed 07/01/20 Page 2 of 2 PageID #: 94



                                                Respectfully Submitted,

                                                SCOTT H. PALMER, P.C.

                                                /s/ Scott H. Palmer
                                                SCOTT H. PALMER
                                                Texas State Bar No. 00797196

                                                15455 Dallas Parkway, Suite 540
                                                Addison, Texas 75001
                                                Telephone:214-987-4100
                                                Facsimile:214-922-9900
                                                E-Mail: scott@scottpalmerlaw.com

                                                Attorney for Craig Beason

                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 1st day of July 2020, a true and correct copy of the foregoing
 motion was sent by CM/ECF all Counsel of record.


                                                      /s/ Scott H. Palmer
                                                      Scott H. Palmer

                                  CERTIFICATE OF CONFERENCE

         On June 26, 2020, I emailed Assistant United States Attorney Glenn Roque-Jackson,

regarding this matter. Mr. Roque-Jackson was unopposed to the motion being filed.


                                                      /s/ Scott H. Palmer
                                                      Scott H. Palmer
